Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 08 December 2021 and Request for Continued Examination (RCE) of 07 January 2022. Claims 1, 3-7, 9-13 and 15-20 are pending and have been considered as follows. Claims 2, 8 and 14 are cancelled.
Response to Arguments
	Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 112(b) as set forth in the office action of 08 October 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-20 under 35 USC 112(b) as set forth in the office action of 08 October 2021 has been withdrawn.
	Regarding Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 as set forth in the office action of 08 October 2021, Examiner has reconsidered and re-evaluated the claims under a new basis of rejection which is identified in this office action. See 35 USC 101 below.
	Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 08 October 2021 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 7 and 13 recite “wherein each of grid cells of the at least one grid of the first grid map includes at least one visiting point … removing each first grid cell from the at least one grid of the first grid map, wherein each first grid cell is not connected to second grid cells of the at least one grid”. Specification does not include the term “cell”. Based on Examiner’s understanding of the Specification and the Figures, “grid cell(s)” are just referring to “the at least one grid”; as such, there is no support in the specification for the differentiation between the grid cells and the at least one grid. Therefore, there is no support in the specification for each of grid cells or 
Claims 3-6, 9-12 and 15-20 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because of the recited limitation “at least one visiting point” in line 15. It is unclear, to the Examiner, what the connection/relation between such limitation and the previously recited limitations of “at least one visiting point” is.
Claim 1 is indefinite because of the recited limitation “each first grid cell” in line 20. It is unclear, to the Examiner, whether Applicant is referring to the same each first grid cell previously recited in line 19 or not.
Claim 1 is indefinite because of the recited limitation “the first grid cell” in line 23. It is unclear, to the Examiner, which specific first grid cell of “each first grid cell” 
Claim 1 is indefinite because of the recited limitation “second grid cells” in line 24. It is unclear, to the Examiner, whether Applicant is referring to the same second grid cells previously recited in line 20 or not.

Claims 1, 7 and 13 are indefinite because of the recited limitation “a second number of the second grid cells”. It is unclear, to the Examiner, whether Applicant is referring to a general second number (in order to differentiate between the first number of the first grid cell in which case Examiner notes that using “a number” for both is clear since it is clear they are correspondent to different cells) or whether the second number is specific to be a second number of the second grid cells, in which case, there is no previous recitation of a first number of the second grid cells. 

Claims 4 and 10 are indefinite because of the recited limitation “wherein generating, based on the first grid map, the outline information for the target area of interest comprises: determining …”. Since claims 1 and 7 previously recite “wherein generating, based on the first grid map, the outline information for the target area of interest comprises: removing …”. It is unclear, to the Examiner, whether Applicant meant to instead recite “wherein generating, based on the first grid map, the outline information for the target area of interest further comprises: determining …” in claims 4 and 10 or whether the limitations of claims 4 and 10 are meant to replace the limitations in claims 1 and 7, respectively.

Claims 4, 10 and 16 are indefinite because of the recited limitation “third grid cell”. It is unclear, to the Examiner, whether there is any relation between the random “third grid cell” in claims 4, 10 and 16 and the “each of grid cells of the at least one grid” and/or “each first grid cell from the at least one grid” and/or “second grid cells of the at least one grid” in claims 1, 7 and 13, respectively or not. And if there is no connection, it is unclear, to the Examiner, why there is a third grid cell even though there is no first or second general grid cell.

Claims 5, 11 and 17 are indefinite because of the recited limitation “wherein generating, based on the first grid map, the outline information for the target area of interest comprises: inputting …”. Since claims 1, 7 and 13 previously recite “wherein generating, based on the first grid map, the outline information for the target area of interest comprises: removing …”. It is unclear, to the Examiner, whether Applicant meant to instead recite “wherein generating, based on the first grid map, the outline information for the target area of interest further comprises: inputting …” in claims 5, 11 and 17 or whether the limitations of claims 5, 11 and 17 are meant to replace the limitations in claims 1, 7 and 13, respectively or whether the limitations of claims 5, 11 and 17 are in any way connected to the limitations in claims 1, 7 and 13.
Claims 5, 11 and 17 are indefinite because of the recited limitation “generating, according to the obtained boundary pixel point information, the outline information for the target area of interest”. Since claims 1, 7 and 13 previously recite “generating, according to location information of the boundary grid, the outline information for the further according to the obtained boundary pixel point information, the outline information for the target area of interest” in claims 5, 11 and 17 or whether the limitations of claims 5, 11 and 17 are meant to replace the limitations in claims 1, 7 and 13, respectively or whether the limitations of claims 5, 11 and 17 are in any way connected to the limitations in claims 1, 7 and 13.

Claim 7 is indefinite because of the recited limitation “at least one visiting point” in line 17. It is unclear, to the Examiner, what the connection/relation between such limitation and the previously recited limitations of “at least one visiting point” is.
Claim 7 is indefinite because of the recited limitation “outline information” in line 19. It is unclear, to the Examiner, whether Applicant is referring to the same outline information previously recited in line 18 or not.
Claim 7 is indefinite because of the recited limitation “each first grid cell” in line 22. It is unclear, to the Examiner, whether Applicant is referring to the same each first grid cell previously recited in line 21 or not.
Claim 7 is indefinite because of the recited limitation “the first grid cell” in line 25. It is unclear, to the Examiner, which specific first grid cell of “each first grid cell” Applicant is referring to; as such, there is insufficient antecedent basis for such limitation in the claim.
Claim 7 is indefinite because of the recited limitation “second grid cells” in line 26. It is unclear, to the Examiner, whether Applicant is referring to the same second grid cells previously recited in line 20 or not.

Claim 13 is indefinite because of the recited limitation “at least one visiting point” in line 16. It is unclear, to the Examiner, what the connection/relation between such limitation and the previously recited limitations of “at least one visiting point” is.
Claim 13 is indefinite because of the recited limitation “outline information” in line 18. It is unclear, to the Examiner, whether Applicant is referring to the same outline information previously recited in line 17 or not.
Claim 13 is indefinite because of the recited limitation “each first grid cell” in line 21. It is unclear, to the Examiner, whether Applicant is referring to the same each first grid cell previously recited in line 20 or not.
Claim 13 is indefinite because of the recited limitation “the first grid cell” in line 24. It is unclear, to the Examiner, which specific first grid cell of “each first grid cell” Applicant is referring to; as such, there is insufficient antecedent basis for such limitation in the claim.
Claim 13 is indefinite because of the recited limitation “second grid cells” in line 25. It is unclear, to the Examiner, whether Applicant is referring to the same second grid cells previously recited in line 20 or not.

Claim 16 is indefinite because of the recited limitation “The non-transitory computer readable medium according to claim 13, wherein determining whether a number of visiting points included in a third grid cell is smaller than a preset number threshold; andArndt. dated December 8, 2021 Response to Final Office Action of October 8, 2021removing the third grid cell in response to determining the number of the visiting points included in the third grid cell is smaller than the number threshold”. The 

Claim 19 is indefinite because of the recited limitation “wherein the positioning request information includes at least one of: an access point signal strength sequence, information relating to a local network that is scanned by the terminal devices, and information relating to a local network with which the terminal devices are connected”. Since claim 1 previously recites “the positioning request information comprising signal strengths of the one or more network access points”. It is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the positioning request information further includes at least one of: an access point signal strength sequence, information relating to a local network that is scanned by the terminal devices, and information relating to a local network with which the terminal devices are connect” in claim 19 or whether the limitations of claim 19 are meant to replace the limitations in claim 1. Further, the only statement regarding signal strength in the specification is “As an example, the positioning request information may include an AP (wireless access point) signal strength sequence received by the terminal device” (e.g. paragraph [0044]); as such, it is unclear, to the Examiner, whether Applicant is referring to the same “signal strengths of the one or more network access points” by reciting “an access point signal strength sequence” or not.

Claims 3, 6, 9, 12, 15, 18 and 20 are rejected as being dependent upon a rejected claim.
Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 7, 9, 10, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 7 and 13 recite “determining, according to the received positioning request information, visiting information for a target area of interest that includes the one or more network access points, the visiting information comprising location information of at least one visiting point; determining, according to the location information of the at least one visiting point, a visiting point distribution map comprising the at least one visiting point; performing grid division on the visiting point distribution map, to obtain a first grid map comprising at least one grid, wherein each of grid cells of the at least one grid of the first grid map includes at least one visiting point; and generating, based on the first grid map, outline information for the target area of interest, wherein generating, based on the first grid map, the outline information for the target area of interest comprises: removing each first grid cell from the at least one grid of the first grid map, wherein each first grid cell is not connected to second grid cells of the at least one grid, each of the second grid cells is connected to another second grid cell, and a second number of the second grid cells is greater than a first number of the first grid cell: determining second grid cells as a second grid map; and Page 2 of 16Appl. No. 16/568,927Attorney Docket No. 101770-1155754-001600USdetermining, from ”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data received and determining information from the received data. The determining limitations, under broadest reasonable interpretation, can be a person looking at the received positioning request information in order to determine visiting information for an area in their mind or by using pen and paper, determine (by thinking about or using pen and paper) a distribution map, determining (by thinking about or using pen and paper) some/second cells as a grid map and a grid as a boundary grid. The performing grid division to obtain a first grid map and generating outline information, under broadest reasonable interpretation, could be a person analyzing and processing data to identify in their mind and/or by using pen and paper; for example, a person can use a pen and paper or even their mind to think about dividing a map into regions and drawing an outline around an area; the generating can be just a mental step of processing the information. The removing limitations, under broadest reasonable interpretation, could be a person that receives some datasets and analyzes such datasets to identify whether they are connected or not and identify different situations/areas and the removing would be just simply excluding datasets from the second map. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the received data could determine the various information, and continue by analyzing and processing such information therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 7) that the various steps are being executed in an apparatus does not take the limitations out of the mental process grouping. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1, 7 and 13 “A method for generating information, comprising performing, by a server computer: receiving, over a wide area network from terminal devices, positioning request information related to one or more network access points to which the terminal devices connect, the positioning request information comprising signal strengths of the one or more network access points” (claim 1); “An apparatus for generating information, comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “server computer”, “wide area network”, “terminal devices”, “processor”, “memory storing instructions” and “non-transitory computer readable medium, storing a computer program, wherein the computer program, when executed by a processor, causes the processor to perform operations" are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  

As such, claims 1, 3, 4, 7, 9, 10, 13, 15, 16, 19 and 20 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9, 10, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US20100198814A1) in view of Israni (US7197500B1) in further view of Kim (US20140337409A1) in yet further view of Edge (US20150133167A1).
Regarding claim 1, Petersen discloses a method for generating information (see at least [0004]), comprising performing by a server computer: receiving, over a wide area network from terminal devices, positioning request information related to location of the terminal devices (see at least [0004], [0090], [0091], [0099], [0146]-[0149], [0169], [0170] and [0187]); determining, according to the received positioning request information, visiting information for a target 5area of interest that includes the location of the terminal devices, the visiting information comprising location information of at least one visiting point (see at least [0004], [0090], [0091], [0099], [0146]-[0149], [0169], [0170] and [0187]); determining, according to the location information of the at least one visiting point, a visiting point distribution map comprising the at least one visiting 10point (see at least Figure 6, Figures 13A-13E, [0004], [0087], [0099], [0136]-[0145], [0151], [0153], [0172], [0188] and [0189]); performing grid division on the visiting point distribution map, to obtain a first grid map comprising at least one grid , wherein each of grid cells of the at least one grid of the first grid map includes at least one visiting point (see at least Figure 6, Figures 13A-13E, Figure 18,  [0004], [0120], [0122]-[0124], [0133], [0134], [0136], [0138]-[0145], [0153], [0172]-[0177] and [0185]) determining second grid cells as a second grid map (see at least Figure 6, Figures 13A-13E, Figure 18, Figures 23A-23D,  [0004], [0120], [0122]-[0126], [0133], [0134], [0136], [0138]-[0145], [0153], [0172]-[0177], [0185], [0188], [0189], [0194], [0195], [0208] and [0343]-[0345]). 
Petersen does not explicitly disclose generating, based on the first grid map, outline 15information for the target area of interest; wherein generating, based on the first grid map, the outline information for the target area of interest comprises: determining, (see at least Figures 4A and 4B, Col.12 lines 40-53 and Col.14 lines 16-54). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Petersen to incorporate the teachings of Israni of generating, based on the first grid map, outline 15information for the target area of interest since they are directed to geographic data processing and use of Israni would ensure increased accuracy and thereof reliability and safety.
Petersen as modified by Israni fails to disclose positioning request information related to one or more network access points to which the terminal devices connect and the location of the terminal devices being associated with the one or more network access points. However such matter is suggested by Kim (see at least [0034] and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Petersen as modified by Israni to incorporate the teachings of Kim which teaches positioning request information related to one or more network access points to which the terminal devices connect or signals thereof and the location of the terminal devices being associated with the one or more network access points since Petersen as modified by Israni focuses on positioning request information related to location of the terminal devices and Kim teaches the concept that positioning request information related to one or more network access points to which the terminal devices connect and the location of the terminal devices being associated with the one or more network access points; therefore, incorporation 
Petersen as modified by Israni and Kim fails to disclose the positioning request information comprising signal strengths of the one or more network access points; removing each first grid cell from the at least one grid of the first grid map, wherein each first grid cell is not connected to second grid cells of the at least one grid, each of the second grid cells is connected to another second grid cell, and a second number of the second grid cells is greater than a first number of the first grid cell. However, such matter is suggested by Edge (see at least [0005], [0009]-[0011], [0048], [0048], [0077]-[0086] and [0088]-[0104]; grids being connected or not, under broadest reasonable interpretation, is being taken as whether they are proximate/in the same area of interest or not). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Petersen as modified by Israni and Kim to incorporate the teachings of Edge which teaches the positioning request information comprising signal strengths of the one or more network access points; removing each first grid cell from the at least one grid of the first grid map, wherein each first grid cell is not connected to second grid cells of the at least one grid, each of the second grid cells is connected to another second grid cell, and a second number of the second grid cells is greater than a first number of the first grid cell in order to maximize accuracy and efficiency of the overall system.

Regarding claim 3, Petersen does not explicitly disclose wherein the second grid map comprises road location information, and determining, from the second grid (see at least Figures 4A and 4B, Col.3 lines 11-26, Col.3 line 65-Col.4 line 12, Col.5 lines 43-59, Col.6 lines 52-60, Col.12 lines 40-53 and Col.14 lines 16-54 and claim 9). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Petersen to incorporate the teachings of Israni wherein the second grid map comprises road location information, and determining, from the second grid map, the grid as the boundary grid comprises:  30determining, from the second grid map, the grid as the boundary grid, according to the road location 30information and the location information of the boundary grid since they are directed to geographic data processing and use of Israni would ensure increased accuracy and thereof reliability and safety.

Regarding claim 4, Petersen as modified by Israni, Kim and Edge discloses determining whether a number of visiting points included in a third grid cell is smaller than a preset number threshold; and removing the third grid cell in response to determining the number of the visiting points included in the third grid cell is smaller than the number threshold (see at least Petersen Figure 6, Figures 13A-13E, Figure 18, Figures 23A-23D,  [0004], [0120], [0122]-[0126], [0133], [0134], [0136], [0138]-[0145], [0153], [0172]-[0177], [0185], [0188], [0189], [0194], [0195], [0208] and [0343]-[0345]).

Regarding claim 7, Petersen discloses an apparatus for generating information, comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform 15operations (see at least Figure 1, Figure 75, [0004] and [0395]). The rest of claim 7 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 8-10, claims 8-10 are commensurate in scope with claims 2-4. See above for rejection of claims 2-4.

Regarding claim 13, Petersen discloses a non-transitory computer readable medium, storing a computer program, wherein the computer program, when 25executed by a processor, causes the processor to perform operations (see at least Figure 1, Figure 75, [0004], [0395] and claim 23). The rest of claim 13 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 14-16, claims 14-16 are commensurate in scope with claims 2-4. See above for rejection of claims 2-4.

Regarding claim 19, Petersen as modified by Israni does not explicitly disclose wherein the positioning request information includes at least one of: an access point signal strength sequence, information relating to a local network that is scanned by the terminal devices, and information relating to a local network with which the terminal (see at least [0034] and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Petersen as modified by Israni to incorporate the teachings of Kim which teaches wherein the positioning request information includes at least one of: an access point signal strength sequence, information relating to a local network that is scanned by the terminal devices, and information relating to a local network with which the terminal devices are connected since Petersen as modified by Israni focuses on positioning request information related to location of the terminal devices and Kim teaches the concept that positioning request information related to one or more network access points to which the terminal devices connect or signals thereof and the location of the terminal devices being associated with the one or more network access points; therefore, incorporation of the teachings of Kim would ensure increased accuracy and thereby increase reliability of the overall system.

Regarding claim 20, Petersen as modified by Israni, Kim and Edge discloses wherein determining, according to the received positioning request information, the visiting information for the target area of interest comprises: generating a plurality of first pieces of positioning data according to the received positioning request information sent by the terminal devices (see at least Petersen [0090] and [0091]); selecting a plurality of second pieces of positioning data in a predetermined geographic area from the plurality of first pieces of positioning data as target pieces of positioning data, wherein the predetermined geographic area comprises the target area of interest (see at least Petersen [0099], [0146]-[0148] and [0169]); for each target piece of positioning data: (see at least Petersen [0146], [0147], [0149], [0169], [0170] and [0187]); and in response to determining that the predicted area of interest is the target area of interest, using the target piece of positioning data to generate the visiting information for the target area of interest, wherein the target terminal device corresponding to the target piece of positioning data is a terminal device sending the target piece of positioning data in the terminal devices (see at least Petersen [0146], [0147], [0149], [0169], [0170] and [0187]).

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US20100198814A1) in view of Israni (US7197500B1) in further view of Kim (US20140337409A1) in yet further view of Edge (US20150133167A1) and in yet further view of Saha (US20200134827A1).
Regarding claim 5, Petersen fails to disclose wherein generating, 20based on the first grid map, the outline information for the target area of interest comprises: inputting the first grid map into a pre-established generation model, to obtain boundary pixel point information, the pre-established generation model being 25used to represent a corresponding relationship between a grid map and boundary pixel point information; and generating, according to the obtained boundary pixel point information, the outline information for the target area of interest.
Israni teaches wherein generating, 20based on the first grid map, the outline information for the target area of interest comprises: generating, according to an obtained boundary pixel point information, the outline information for the target area of (see at least Figures 4A and 4B, Col.12 lines 40-53 and Col.14 lines 16-54). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Petersen to incorporate the teachings of Israni wherein generating, 20based on the first grid map, the outline information for the target area of interest comprises: generating, according to an obtained boundary pixel point information, the outline information for the target area of interest since they are directed to geographic data processing and use of Israni would ensure increased accuracy and thereof reliability and safety.
Petersen as modified by Israni, Kim and Edge does not explicitly disclose inputting the first grid map into a pre-established generation model, to obtain boundary pixel point information, the pre-established generation model being 25used to represent a corresponding relationship between a grid map and boundary pixel point information. However, such matter is suggested by Saha (see at least [0006], [0066], [0070]-[0074], [0080] and [0082]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Petersen as modified by Israni, Kim and Edge to incorporate the teachings of Saha of inputting the first grid map into a pre-established generation model, to obtain boundary pixel point information, the pre-established generation model being 25used to represent a corresponding relationship between a grid map and boundary pixel point information since use of Saha would ensure faster and less complicated computations and therefore increase efficiency.

Regarding claims 11 and 17, claims 11 and 17 are commensurate in scope with claim 5. See above for rejection of claim 5.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US20100198814A1) in view of Israni (US7197500B1) in further view of Kim (US20140337409A1) in yet further view of Edge (US20150133167A1), in yet further view of Saha (US20200134827A1) and in yet further view of Ni (US20200304954A1).
Regarding claim 6, Petersen as modified by Israni, Kim, Edge and Saha fails to disclose wherein the pre- established generation model is trained and obtained by:  31acquiring a set of training samples, a training sample comprising the grid map and the boundary pixel point information corresponding to the grid map; using the grid map of the training sample in the set 5of training samples as an input; and using the boundary pixel point information corresponding to the inputted grid map as an expected output, to train and obtain the pre-established generation model.
Ni teaches wherein the pre- established generation model is trained and obtained by:  31acquiring a set of training samples, a training sample comprising two corresponding variables having a relationship with each other; using one of the variables of the training sample in the set 5of training samples as an input; and using the other variable corresponding to the inputted variable as an expected output, to train and obtain the pre-established generation model (see at least [0005], [0009], [0064], [0066], [0067], [0071] and [0072]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Petersen as modified 
Given Petersen as modified by Israni, Kim, Edge and Saha being further modified by Ni; it would have been obvious to one of ordinary skill in the art that the two corresponding variables having a relationship with each other would be the grid map and the boundary pixel point information corresponding to the grid map in order to maximize the efficiency and reliability of the disclosure and have the pre- established generation model be trained and obtained by:  31acquiring a set of training samples, a training sample comprising the grid map and the boundary pixel point information corresponding to the grid map; using the grid map of the training sample in the set 5of training samples as an input; and using the boundary pixel point information corresponding to the inputted grid map as an expected output, to train and obtain the pre-established generation model.

Regarding claims 12 and 18, claims 12 and 18 are commensurate in scope with claim 6. See above for rejection of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667